 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     jami_johnson@fd.org
 7   dan_kaplan@fd.org
 8   Attorneys for Defendant
 9                    IN THE UNITED STATES DISTRICT COURT
10                               DISTRICT OF ARIZONA
11
                                                Case No. MJ-20-08033-PHX-MTM
12
     United States of the Extradition of
13                                                     NOTICE OF APPEAL
     Ali Yousif Ahmed Al Nouri,
14
                   Defendant.                          (FRAP 9(a) APPEAL)
15
16
17           Notice is hereby given that Ali Yousif Ahmed Al-Nouri, defendant in the
18   above-named case, appeals to the U.S. Court of Appeals for the Ninth Circuit from
19   the pretrial detention order entered in this case on September 21, 2020 (Docket No.
20   110).
21           Respectfully submitted: October 5, 2020
22
                                     JON M. SANDS
23
                                     Federal Public Defender
24
                                     s/Jami Johnson
25                                   JAMI JOHNSON
                                     DANIEL L. KAPLAN
26                                   Asst. Federal Public Defenders
27
28
